Notice of Pre-AIA  or AIA  Status
 	The present application 16/355,832, filed on 3/17/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Claims 1,6-7,10,12-14, are pending in this application.
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
12/14/2021 has been entered
Drawings
The Drawings filed on 3/17/2019 are acceptable for examination purpose.
Priority
Acknowledgment is made of applicant’s claim for foreign priority application
under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.
JAPAN 2018-077300, filed on 04/13/2018.
35 USC § 112
In view of applicant’s amendment, the rejection under112(b) as set forth in the previous office action is hereby withdrawn

Response to Arguments

Applicant’s arguments at page 6-10 with respect to claim(s) 1,6-7,10,12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.












Claim Rejections - 35 USC § 103
 	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors. In considering patentability of the claims under AIA  35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability

 
Claims 1,6-7,10,12-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Moody et al., (hereafter Moody), US Pub.No. 2003/0167310 published Sep,2003 in view of Fukuoka, US Pub.No. 2012/0023180 published Jan,2021

As to claim 1,10,12, Moody teaches a system which including  “An information processing apparatus comprising: a processor, configured to: (fig 1, - Moody teaches computer system having processor, input and output) 
 	“classify a first message attached with a document into a starting point (0016,0019, line 5-6,0109,0111  – Moody teaches electronic mail documents, particularly defining plurality of categories of electronic mail documents and associated attachments and supporting multiple viewing options of the items associated with the categories and these categories represented by icon button and the directory window to display the selected category fig 11D, fig 12) ; “wherein the first message is one of a plurality of messages in a message group having a tree structure” ( Moody: fig 6A-B,0076 – Moody teaches tree structure element 600A represents electronic message conversation among users, while element 604A., 606A,608A represents respective parent/root documents of 602A); 
	“classify, in the message group, at least one message from a message at a root node to a message at a node before the first message into a history of the first message” (0064-0065, fig 4,0129,0131, fig 14B – Moody teaches lotus notes database particularly Mail Agent creates shadow documents from the documents , and each electronic mail message(s)is considered a parent document and serves as root from which shadow tree may be derived, the these electronic mail messages are arranged in 
 	It would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant has claimed invention to combine document data sharing system particularly e-mail messages identifying document data, version information of Fukuoka into electronic mail interaction with grouped message types of Moody et al., because both Moody, Fukuoka teaches email messages organized as tree structure defining root document ID, child document ID (Moody: 0063, 0065; Fukuoka: fig 5, fig 12, 0055,0063), while Fukuoka specifically teaches documents and respective versions (Fukuoka : fig 12).  Because both Moody, Fukuoka teaches organizing e-mail messages in a tree structure, it would have been obvious to one of the ordinary skill in the art to use e-mail data storage, attached file storage and organizing e-mail hierarchy 

Claims 2-5 (canceled)

As to claim 6, Moody, disclosed “classify, in the message group, a message at a descendant node after the first message into a reaction of the first message “ (Moody :0064, fig 14A – Moody teaches GUI supporting messaging module, where objects or group of objects interacts with other control module and database particularly categories of messages, as such hierarchical tree represents message thread, while mail agent detects respective position from hierarchy).  

As to claim 7, Moody, disclosed “classify, tin the message group, a message at a node not having a relationship with the first message into a separate discussion of the first message” (Moody: fig 5A-5B, 0070-0071 – Moody teaches tree builder determines relationship of root  document id, pointer value of the respective electronic message from a mail viewer utility, while data value pointers linked in a hierarchical structure reaches out to the separate conversation thread of the identified message).

claim 8-9, (canceled)
Claim 11 (canceled) 

As to claim 13, Fukuoka disclosed “classify a second message attached with the document having another preset version among the plurality of versions into another starting point” (Fukuoka : 0063,0065,0074)

As to claim 14, Fukuoka disclosed: “display the document attached to the first message separately from the first message on a user terminal, wherein the first message is classified into the starting point in a case where the separately-displayed document is selected by the user; and display the at least one classified message corresponding to the first message on the user terminal” (fig 4, fig 6A, 0053,0056-0057, fig 12, 0084-0085 - Fukuoka teaches displaying various document folders at the user terminal classifying document attachments respective subject, attachment and the message(s)) 

Conclusion
The prior art made of record
a.  	US Patent No. 2003/0167310 electronic grouped message types facilitates multiple viewing options	
b.  	US Patent No. 2012/0023180  is directed to messages attached documents versions in document management server 
	
      	 						 	
 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.




 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154